        Case 2:21-cv-00333-EFB Document 3 Filed 03/05/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANSAR EL MUHAMMAD,                                No. 2:21-cv-0333-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    F. ORR,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding without counsel. The complaint used to commence

18   this action on February 22, 2021 is a copy of the first amended complaint plaintiff filed in

19   Muhammad v. Orr, 2:19-cv-1289-KJM-CKD, ECF No. 13, on April 22, 2020. It is not clear why

20   plaintiff submitted a copy of the amended complaint to the court, but its filing is redundant and

21   should not be used to commence a new lawsuit.

22          Accordingly, IT IS ORDERED that the Clerk of the Court shall CLOSE this case.

23   DATED: March 5, 2021.

24

25

26

27

28
